Citation Nr: 0508116	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease (DJD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee DJD, 
currently evaluated as       10 percent disabling.

4.  Entitlement to an increased rating for right hip bursitis 
with acetabulum degenerative changes, currently evaluated as 
10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating action that denied a rating in 
excess of 30 percent for postoperative residuals of right 
knee DJD; ratings in excess of 10 percent each for left knee 
DJD, and right hip bursitis with acetabulum degenerative 
changes; and a TDIU.  A Notice of Disagreement (NOD) was 
received in February 2003.  A Statement of the Case (SOC) was 
issued in June 2003, and a Substantive Appeal was received 
subsequently that month.  Supplemental SOCs (SSOCs) were 
issued in September 2003 and April 2004.  

This appeal also arises from a June 2003 rating action that 
denied a rating in excess of 10 percent for right knee 
instability.  A NOD was received subsequently in June 2003, 
and a SOC was issued in September 2003.  A Substantive Appeal 
was received in October 2003.

In July 2004, the Board remanded these matters  to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in October 2004, reflecting 
the RO's continued denials of a rating in excess of 30 
percent for postoperative residuals of right knee DJD; 
ratings in excess of 10 percent each for right knee 
instability, left knee DJD, and right hip bursitis with 
acetabulum degenerative changes; and a TDIU.

The Board's decision on the claims for higher ratings for 
disabilities affecting each knee is set forth below.  For the 
reasons expressed below, the claims for a rating in excess of 
10 percent for right hip bursitis with acetabulum 
degenerative changes and for a TDIU are addressed in the 
Remand following the Order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher ratings for bilateral knee 
DJD and right knee instability has been accomplished.  

2.  The veteran's right knee DJD is manifested by complaints 
of pain, and a showing of some swelling, crepitation, and 
tenderness, but good flexion and muscle strength, and 
extension limited to no more than 20 degrees as shown on 
recent VA examinations.  

3.  The veteran's left knee DJD is manifested by complaints 
of pain, cracking, popping, and giving way, and a showing of 
chondromalacia patella, but good flexion, no limitation of 
extension, and no recurrent subluxation or lateral 
instability as shown on recent VA examinations.

4.  The veteran's right knee instability was without 
objective disabling manifestations on recent VA examinations.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2004). 

2.  The criteria for a rating in excess of 10 percent for 
left knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2004). 

3.  The criteria for a rating in excess of 10 percent for 
right knee instability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.          §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.59, 4.71a, Diagnostic Code 5257 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher ratings for bilateral knee 
disabilities on appeal has been accomplished.

In the September and October 2002 RO letters, the January 
2003 rating action, the February 2003 RO letter, the June 
2003 rating action and SOC, the July 2003 RO letter, the 
September 2003 SOC and SSOC, the December 2003 RO letter, the 
April 2004 SSOC, the August and September 2004 RO letters, 
the October 2004 SSOC, and the December 2004 RO letter, the 
veteran and his attorney were variously notified of the law 
and regulations governing entitlement to the benefits sought 
on appeal, the evidence that would substantiate his claims, 
and the evidence that had been considered in connection with 
his appeal.  After each, they were given an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the Board notes that the September 2002 and 
September 2004 RO letters, as well as the SOCs and SSOCs, 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2002 and 2004 letters specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The September 2004 RO letter 
specifically notified the veteran to furnish any evidence or 
information that he had in his possession pertaining to his 
claims.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim(s).  As indicated above, all four 
content of notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents meeting some of the VCAA's notice 
requirements were provided to the veteran in September and 
October 2002 and February 2003, prior to the January and June 
2003 rating actions on appeal.  However, the Board finds that 
any lack of full, pre-adjudication notice in this case does 
not prejudice the veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
the SOCs, and the SSOCs issued between 2002 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claims.  As a result of RO development and 
the Board's July 2004 Remand, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claims in October 
2004 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive VA medical and examination records up to 
2004, and the veteran's 38 U.S.C. Chapter 31 vocational 
rehabilitation file.  The VA most recently comprehensively 
examined the veteran in January 2003.  Received in December 
2003 and September 2004 were the veteran's statements that he 
had no further evidence to submit in connection with his 
claims.  Significantly, neither the veteran nor his attorney 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims under consideration is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims for higher 
ratings for disabilities affecting each knee on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

August 2001 VA outpatient physical therapy records reveal 
that the veteran ambulated with the aid of a cane with an 
antalgic gait.  A history of severe right knee DJD and pains 
was noted.  In September, the veteran weighed 354 pounds.  In 
November, he complained of chronic right leg pain.  In 
December, he complained of bilateral knee pain.  Neurological 
examination revealed equal deep tendon reflexes bilaterally.  
He had some difficulty standing on one leg, especially on the 
right, and was unable to perform heel/toe walking secondary 
to pain.  The Romberg sign was negative, and there was no 
pronator drift.  There was limitation of motion of both lower 
extremities, especially on the right.  There was no edema.  
The calves were soft and non-tender.  The assessments 
included DJD.

May 2002 VA outpatient records show that the veteran weighed 
361 pounds.  On examination, the right knee was swollen.  
There was no lower extremity edema.  The veteran walked with 
a cane.  The assessments included knee DJD.  When seen again 
in July, the veteran weighed 371 pounds and complained of 
pain in the right leg, and in the left hip, leg, and knee.  
He stated that he drove more than three or           four 
times per week.  The assessments included knee DJD.  When 
seen again in August, the veteran reported that his son 
assisted him in doing yard work.  In September, the veteran 
complained of bilateral knee pain, with right knee pain 
disturbing his sleep.  On examination, he weighed 364 pounds.  
The assessments included knee DJD.  In October, the veteran 
was noted to be able to arise from a sitting position in a 
straight chair with no or minimal assistance, and to walk 20 
feet with a prosthetic device.  

In a statement that was received in October 2002, the 
veteran's wife stated that he was unable to walk without the 
use of a cane, and needed crutches on days when his right 
knee or foot was inflamed.  Uneven ground and stairs were a 
major problem.  She stated that VA medical authorities had 
attributed the flare-ups to gout.  The right knee reportedly 
swelled once or twice per month, and right leg locking in one 
position for 30 minutes while driving caused pain and 
swelling.  The veteran reportedly had difficulty getting into 
and out of a bathtub/shower due to having to lift his legs 
over the tub.  He reportedly was unable to help with 
household chores such as washing dishes, laundry, and 
housework due to inability to do prolonged standing. 

On VA outpatient examination by a physician in early November 
2002, the veteran complained of constant, severe right knee 
pain with inability to fully extend, causing a functional leg 
length discrepancy.  He also complained that he fell easily 
on uneven ground when his knee gave out, and that he had 
painful exacerbations approximately three times per month 
including severe pain and lateral swelling.  X-rays revealed 
severe DJD with a near-absent patellar-femoral joint space.  
On examination, the veteran walked with a right leg limp, 
with the knee in approximately 20 degrees flexion, 
compensating with ankle plantar flexion.  Range of motion as 
good, except at end extension, which lacked about 15 degrees.  
Motor strength was good.  Reflexes were hypoactive.  There 
was patellar tenderness from knee flexion into extension 
against resistance, and patellar pain at full extension when 
placed there by the examiner.  The impressions were right 
knee DJD and functional leg length discrepancy.  Physical 
therapy with exercise, and a custom built-up right shoe to 
compensate for the leg length discrepancy were planned.  

Late November 2002 VA outpatient physical therapy records 
show that the veteran was unable to completely extend the 
right knee, and ambulated with a cane and the hip and knee in 
a flexion position.  Passive range of motion was within 
normal limits.  Muscle strength was 4/5.  Active knee flexion 
lacked 10º.  There was moderate tenderness in the lateral and 
medial aspect of the right knee.  The veteran was 
subsequently seen in December for diathermy treatment and 
right lower extremity strengthening exercise, and he 
tolerated therapy well.  Mid-December VA X-rays revealed 
severe DJD of both knees that was worse on the right.  After 
evaluation, a physician's impression was that the veteran's 
right knee was approaching consideration of a total knee 
arthroplasty, but that re-arthroscopy was also for 
consideration.  In late December, the veteran was discharged 
from physical therapy due to complaints of right knee pain 
and that he could hardly walk because his leg kept giving 
way.      

On January 2003 VA general medical examination, the veteran 
complained of left knee cracking, popping, and giving way, 
and right knee swelling from time to time, with inability to 
completely straighten the knee.  He stated that he always 
used a cane, and could not squat, sit for more than 40 
minutes, stand for more than           10 minutes, walk for 
more than 15 minutes, or drive for longer than two hours 
without stopping and walking around.  On current examination, 
the veteran weighed         342 pounds, with a maximum weight 
of 360 pounds noted in the past year.  He walked with a limp 
with right knee pain, and used a cane.  The right knee 
appeared to be slightly swollen, with flexion to 90º, but 
could not be extended beyond 20 degrees.  There was Osgood-
Schlatter tibial deformity.  Left knee flexion was to 122 
degrees, and extension to 0 degrees.  Neurological 
examination revealed that the veteran had essentially no 
reflexes.  The veteran had a good attitude despite all of his 
difficulties, and stated that back and knee pain prevented 
him from working.  He still taught a Sunday school class at 
his church and worked with young people.  The diagnoses 
included postoperative right knee injury with degenerative 
arthritis, marked limitation of motion, and current swelling; 
left knee chondromalacia patella with degenerative arthritis 
and some limitation of motion; a history of gout, with 
frequent knee flare-ups at least twice a month, lasting for 
three days per month, during which time the veteran used 
crutches; right hip bursitis; type II diabetes mellitus; 
hypertension, under treatment and not completely controlled; 
sinus tachycardia and electrocardiographic evidence of an 
inferior infarction; residuals of multiple right foot 
fractures; and chest X-ray evidence of restrictive lung 
disease.        

May 2003 VA outpatient records note the veteran's complaints 
of bilateral knee and leg pain.  He walked with a cane.  On 
examination, he weighed 355 pounds.  There was no lower 
extremity edema.  The assessments included knee DJD.  When 
seen again in October, he complained of right knee pain.  
There was no lower extremity edema.  On examination in 
November, the veteran complained of right knee pain.  There 
was some knee effusion, crepitation, and tenderness.  Flexion 
was to 100 degrees and extension to -5 degrees.  The 
ligaments were intact.  There was an apparent leg length 
discrepancy due to a right flexion contracture.  The 
impression was DJD.  The examiner noted that the veteran had 
a knee brace that he did not wear.  

January 2004 VA outpatient records noted the veteran's 
complaint of right knee pain.  In April, he weighed 355 
pounds, and complained of sleep problems due to right leg 
pain.  In August, he denied any pain or discomfort.  He 
ambulated with a cane.  He performed yard work for exercise, 
and requested exercise equipment.    
                  
III.  Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the veteran was granted service connection for 
right knee traumatic arthritis by rating action of June 1982, 
and a 10 percent rating was assigned from May 5, 1982 under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5010-5257.  By rating action of April 1995, the 10 percent 
rating was increased to 20 percent from February 17, 1993 
under DCs 5010-5258-5257.  By rating action of August 1998, 
service connection was granted for left knee degenerative 
changes, and a 10 percent rating was assigned from August 4, 
1997 under the provisions of 38 C.F.R. § 4.71a, DC 5010.  By 
rating action of December 2001, the RO implemented a November 
2001 Board decision and assigned a 30 percent rating for 
right knee DJD postoperative residuals under DCs 5010-5261 
from July 1, 1997, and a separate 10 percent rating for right 
knee instability under DC 5257 from July 1, 1997.  

Under DC 5257, slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
30 percent is the maximum rating available under DC 5257.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a               0 percent rating.  A 10 
percent rating requires that flexion be limited to 45 
degrees.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  30 percent is the maximum 
rating available under DC 5260.  

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a            0 percent rating.  A 10 percent 
rating requires that extension be limited to              10 
degrees.  A 20 percent rating requires that extension be 
limited to 15 degrees.  A 30 percent rating requires 
limitation of extension to 20 degrees.  A 40 percent rating 
requires limitation of extension to 30 degrees.  A 50 percent 
rating requires limitation of extension to 45 degrees.  50 
percent is the maximum rating available under DC 5261.  

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Considering the evidence of record from 2001 to 2004 in light 
of the above-noted criteria, the Board finds that an 
increased rating for either knee is not warranted.  

During that period, the veteran's right knee DJD was 
manifested by complaints of pain, and a showing of some right 
knee swelling, crepitation, and tenderness, but good flexion 
and muscle strength.  On the most recent comprehensive VA 
examination in January 2003, right knee flexion was to 90 
degrees, and extension was limited to  20 degrees.  On 
subsequent VA examination in November 2003, right knee 
flexion was to 100 degrees, and extension was limited to only 
5 degrees.  As documented above, the medical evidence from 
2001 to 2004 does not indicate at least the level of 
impairment that would warrant at least the next higher, 40 
percent, rating for right knee DJD under any applicable 
rating criteria: that is, limitation of leg extension to 30 
degrees under DC 5261; the Board notes that 30 percent is the 
maximum rating available for limitation of leg flexion under 
DC 5260.

Also during that period, the veteran's left knee DJD was 
manifested by complaints of pain, cracking, popping, and 
giving way, and a showing of chondromalacia patella, but good 
flexion, and  On the most recent comprehensive VA examination 
in January.2003, left knee flexion was to 122 degrees, and 
extension to 0 degrees.  As documented above, the medical 
evidence from 2001 to 2004 does not indicate at least the 
level of impairment that would warrant at least the next 
higher, 20 percent, rating for left knee DJD under any 
applicable rating criteria: that is, limitation of leg 
flexion to 30 degrees under DC 5260; or limitation of leg 
extension to 15 degrees under DC 5261.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher evaluation is 
assignable for either right or left knee DJD during the 
period in question.  There have been no medical findings of 
weakened movement, excess fatigability, or incoordination 
associated with either knee.  Right knee muscle strength was 
4/5 in November 2002.  The only flare-ups pertaining to the 
right knee in the historical record have been medically 
attributed to gout, a non-service-connected disability.  On 
that record, accordingly, there is no basis for the Board to 
find that, during flare-ups or with repeated activity, the 
veteran experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca 
symptom-particularly, pain-that is so disabling as to 
warrant assignment of the next higher rating for the either 
knee under DC 5260 or 5261.   

With respect to the veteran's right knee instability, the 
record from 2001 to 2004 is devoid of clinical findings of 
recurrent subluxation or lateral instability.  Although the 
veteran complained of the right knee giving way, motor 
strength was good on examination in early November 2002, and 
right knee muscle strength was 4/5 on examination in late 
November.  There were no complaints or findings of right knee 
dislocation or instability on comprehensive VA examination of 
January 2003, and the right knee ligaments were found to be 
intact on November 2003 VA outpatient examination, at which 
time the veteran was noted to be not wearing a knee brace 
that had been provided to him.  As documented above, the 
medical evidence from 2001 to 2004 does not indicate at least 
the level of impairment that would warrant the next higher, 
20 percent rating for right knee instability under the 
applicable rating criteria, i.e., DC 5257.

For all the foregoing reasons, the Board finds that each 
claim for a higher rating for right and left knee disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each of the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App.  49, 53-56 (1990).

    
ORDER

A rating in excess of 30 percent for right knee DJD is 
denied.

A rating in excess of 10 percent for right knee instability 
is denied.

A rating in excess of 10 percent for left knee DJD is denied.



REMAND

In July 2004, the Board remanded to the RO the claims for a 
TDIU and for rating in excess of 10 percent for right hip 
bursitis with acetabulum degenerative changes for due process 
development, to include obtaining additional records of VA 
treatment and evaluation of the veteran.  However, appellate 
review discloses that the record does not contain sufficient 
findings needed to render ratings on these claims.  

Although a VA general medical examination was conducted in 
January 2003, the examination report did not provide clinical 
findings pertaining to right hip and thigh range of motion to 
permit consideration of rating under 38 C.F.R. § 4.71a, DCs 
5250, 5251, 5252, and 5253.  Moreover, the examination report 
failed to address the extent of right hip functional loss due 
to pain and other factors, to include with repeated use and 
during flare-ups.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 
Vet. App. at 202-207.  

The January 2003 VA examination report is also unclear as to 
the extent of the veteran's functional impairment that is 
attributable to his service-connected bilateral knee and 
right hip disabilities, and the impact of that impairment 
upon his ability to obtain and maintain gainful employment.  
Although in December 2002, the RO specifically requested that 
the examiner restrict his findings to the veteran's service-
connected disabilities, the January 2003 examiner included 
the veteran's significant nonservice-connected disabilities 
in assessing his ability to work.  The Board also notes that 
the claims file was not available to the examiner prior to 
the January 2003 examination, and that the veteran has 
contended in his February 2003 NOD that that examination was 
inadequate.  

Under the circumstances, the Board finds that another 
examination of the veteran, to obtain the additional findings 
needed to fairly and fully evaluate the right hip and TDIU 
claims on appeal,  is warranted.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, shall result in a denial of the claims 
for increase.  See 38 C.F.R. § 3.655(b) (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the right hip and TDIU 
claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:



1.  The RO should arrange for the veteran 
to undergo VA orthopedic examination of 
his service-connected right hip bursitis 
with acetabulum degenerative changes.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (to 
include X-rays and range of motion 
testing, expressed in degrees, with 
standard ranges provided for comparison 
purposes).  All clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The physician should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right hip.  If pain 
on motion is observed, he should indicate 
the point at which pain begins.  He 
should also indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use of the 
right hip; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion of the right hip.

The doctor should also provide an 
assessment as to the extent of the 
veteran's functional impairment that is 
attributable solely to his service-
connected bilateral knee and right hip 
disabilities.  Specifically, the 
physician should render an opinion as to 
whether, notwithstanding any impairment  
due to the veteran's nonservic-connected 
disabilities, the veteran's service-
connected disabilities, either 
individually or in concert, are 
sufficient to render him unable to obtain 
and maintain substantially gainful 
employment.  

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should first 
readjudicate the claim for a rating in 
excess of 10 percent for right hip 
bursitis with acetabulum degenerative 
changes, and then adjudicate the claim 
for a TDIU, in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.   

5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


